DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-6, 8, 10, 13, and 15-17 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 09/18/2020 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species B: Figs. 4-6
Species C: Figs. 7-8
Species D: Figs. 9-11
Species E: Figs. 12-13
Species F: Figs. 14-16
Species G: Figs. 17-18

Species A has a wire-holding element 1 that has a half-rectangular shape and a pulling and anchoring element 8 that has a half-rectangular shape with half-circle shaped hooks 13 at the ends. Species B has a wire-holding element 101 that has a “U” shape and a pulling and anchoring element 108 with half-rectangle shaped hooks 113 at the ends. Species C has a wire-holding element 101A that has ends 107A which are curled and in contact with the supporting pole. Species D has a wire-holding element 201 that has a “W” shape and a pulling and anchoring element 208 that has a triangular shape. Species E has a wire-holding element 201A that has ends 207A which are curled and in contact with the supporting pole. Species F has a wire-holding element 301 that has a trapezoidal shape and a pulling and anchoring element 308 that only has one “L” shape engagement portion 309. Species G has a wire-holding element 301A that has ends 307A which are curled and in contact with the supporting pole. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 
Currently, at least claims 1-5, 13, and 15-17 appear to be generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-G lack unity of invention because even though the inventions of these groups require the technical feature of “a wire-holding element”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Downer et al. (U.S. Pat. 5501035). Downer et al. disclose a wire-holding element (Figs. 1-4, where there is a wire-holding element 22 at least formed by a shaped threaded body).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Tiffany Adigwe on 03/07/2022 a provisional election was made without traverse to prosecute Species F (Figs. 14-16). Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 7, 9, and 11-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Specifically, Claim 7 recites “an essentially triangular section of the second portion of the outer surface” and is therefore drawn to Species D and Species E. Claim 9 recites “the wire-holding element has an essentially arched or isosceles trapezium shape” is therefore drawn to Species B. Claim 11 recites “the wire-holding element has an essentially rectangle shape” and is therefore drawn to Species A. Claim 12 recite “the wire-holding element has an essentially "W" shape” and is therefore drawn to Species D and Species E. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of supporting devices” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "supporting device" in line 3. This is a double inclusion of “A supporting device” in line 1 of claim 1. The Examiner suggests changing “supporting device” to --the supporting device--.
Claim 1 recites the phrase "the outer surface" in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the outer surface” to --an outer surface--.
Claim 1 recites the phrase "the at least one containment wire" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the at least one containment wire” to --at least one containment wire--.
Claim 1 recites the phrase "the anchoring means" in lines 22-23. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the anchoring means” to --an anchoring means--.
Claim 3 recites the phrase "the respective sides" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the respective sides” to --respective sides--.
Claim 4 recites the phrase "the respective vertices" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the respective vertices” to --respective vertices--.
Claim 13 recites the phrase "the surface" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the surface” to --the outer surface--.
Claim 15 recites the phrase "the pair of arms" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the surface” to --a pair of arms--.
Claim 15 recites the phrase "the free ends" in line 17. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the free ends” to --free ends --.
Claim 17 recites the phrase “A plant for cultivating agricultural vegetation comprising a plurality of supporting devices” in lines 1-2. This renders the claim vague and indefinite, since it is unclear how “a plant” can comprise “a plurality of supporting devices”. It seems as if the limitation is referencing “a plurality of supporting devices” which hold “a plant” and is “mounted on intermediate poles”. 
Claims 2-6, 8, 10, 13 and 15-17 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, and 16 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Downer et al. (U.S. Pat. 5501035).
In regard to claim 1, Downer et al. discloses a supporting device on a supporting pole (Figs. 1-4, where there is a supporting device 21 on a supporting pole 23), wherein supporting device comprises: a wire-holding element formed by a shaped threaded body (Figs. 1-4, where there is a wire-holding element 22 at least formed by a shaped threaded body) comprising a resting portion suitable for being removably resting (Figs. 2-4, where the wire-holding element 22 has a resting portion (portion of wire-holding element 22 which engages with the supporting pole 23) suitable for being at least removably resting), in use, on at least a first portion of the outer surface of the supporting pole (Figs. 2-4, where the resting portion of wire-holding element 22 at least rests on a first portion of the outer surface of the supporting pole 23), and supporting means for the at least one containment wire (Figs. 1-4, where there are supporting means 24 and 26 for the containment wires 32a/b) extending from opposite sides with respect to the resting portion (Figs. 1-4, where the supporting means 24 and 26 at least extend from opposite sides with respect to the resting portion of wire-holding element 22), and a pulling and anchoring element formed by a shaped threaded body (Figs. 1-4, where there is a pulling and anchoring element 33 also formed by a shaped threaded body) comprising an engagement portion (Figs. 1-4, where the pulling and anchoring element 33 at least has an engagement portion (portion of 33 which rests on the supporting pole 23)) adapted to interact at least partially, in use, with at least a second portion of the outer surface of the supporting pole opposite to the first portion (Figs. 1-4, where the engagement portion of the pulling and anchoring element 33 interacts with a second portion (which is at least opposite to the first portion) of the outer surface of the supporting pole 23), and elastically deformable anchoring means (Fig. 4, where there is an elastically deformable anchoring means 67) which extend substantially perpendicularly and from opposite sides with respect to the engagement portion (Fig. 4, where the elastically deformable anchoring means 67 at least extends substantially perpendicularly from opposite sides of the engagement portion of 33) and adapted to cooperate with the at least a second portion of the outer surface of the supporting pole (Fig. 4, where the elastically deformable anchoring means 67 is adapted to cooperate with the second portion of the outer surface of the supporting pole 23), the engagement portion of the pulling and anchoring element being adapted to engage and apply, in use, a pulling force on the wire-holding element (Fig. 4, where the engagement portion of the pulling and anchoring element 33 is adapted to at least apply a pulling force on the wire-holding element 22) adapted to removably anchor the wire-holding element on the at least a first portion of the outer surface of the supporting pole by means of the anchoring means cooperating with the at least a second portion of the outer surface of the supporting pole (Fig. 4 and Column 4 line 65 – Column 5 line 15, where the engagement portion of the pulling and anchoring element 33 removably anchors the wire-holding element 22 on the first portion of the outer surface of the supporting pole 23 via the anchoring means 67 cooperating with the second portion of the outer surface of the supporting pole 23). 
In regard to claim 2, Downer et al. discloses the supporting device according to claim 1, wherein the pulling force is oriented, in use, towards the supporting pole (Figs. 1-4 and Column 4 line 65 – Column 5 line 15, where pulling force is at least oriented towards the supporting pole 23 (the pulling and anchoring element 33 cinches wire-holding element 22 to the supporting pole 23)).
In regard to claim 3, Downer et al. discloses the supporting device according to claim 1, wherein engagement and centering means are provided between the opposite ends of the engagement portion and the respective anchoring means, adapted to hook and center the wire-holding element at areas adjacent to the respective sides of the resting portion (Figs. 1-4, where there are engagement and centering means (portion of 33 that contacts 22) provided between the opposite ends of the engagement portion of the pulling and anchoring element 33).
In regard to claim 4, Downer et al. discloses the supporting device according to claim 3, wherein the engagement and centering means have an essentially "V" configuration and are adapted to hook and center the wire-holding element substantially at the respective vertices of the essentially "V" configuration (Figs. 1-4, where the engagement and centering means of the pulling and anchoring element 33 at least essentially have a "V" configuration adapted to hook and center the wire-holding element 22 at the vertices of the "V" configuration).
In regard to claim 5, Downer et al. discloses the supporting device according to claim 4, wherein the engagement and centering means extend in a direction essentially perpendicular to the engagement portion (Fig. 4 and Column 4 line 65 – Column 5 line 15, where the engagement and centering means of the pulling and anchoring element 33 at least extend in a direction essentially perpendicular to the engagement portion of the pulling and anchoring element 33 (specifically when the pulling and anchoring element 33 is being wrapped around the wire-holding element 22)).
In regard to claim 6, Downer et al. discloses the supporting device according to claim 4, wherein at least one of the engagement and centering means extends along the same lying plane of the engagement portion (Fig. 2 and Column 4 line 65 – Column 5 line 15, where the engagement and centering means of the pulling and anchoring element 33 at least extends along the same lying plane of the engagement portion of the pulling and anchoring element 33 (specifically as seen in Fig. 2 where the engagement and centering means and the engagement portion are in the same vertical plane)).
In regard to claim 8, Downer et al. discloses the supporting device according to claim 1, wherein the resting portion is suitably shaped to fit, in use, a counter-shaped section of the first portion of the outer surface of the supporting pole (Fig. 2, where the resting portion of the wire-holding element 22 is suitably shaped to fit a counter-shaped section 28 of the first portion of the outer surface of the supporting pole 23).
In regard to claim 10, Downer et al. discloses the supporting device according to claim 8, wherein the resting portion of the wire-holding element has an essentially rectangular trapezium shape to be couplable to the first portion of the outer surface of the supporting pole having substantially "T" section (Figs. 2-3, where the resting portion of the wire-holding element 22 has an essentially rectangular trapezium shape (similar shape as that shown in Applicant’s Figs. 14-16) to be couplable to the first portion of the outer surface of the supporting pole having substantially "T" section 27/28).
In regard to claim 16, Downer et al. discloses the supporting pole of a row comprising at least one supporting device according to claim 1 (Figs. 1-2, where there is a supporting pole 23 of a row with at least one supporting device 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Downer et al. (U.S. Pat. 5501035) in view of Ricardo (ES 1069817).
In regard to claim 13, Downer et al. discloses the supporting device according to claim 1. Downer et al. does not disclose the anchoring means are provided with a pair of mutually spaced arms having respective free ends suitably shaped to anchor the anchoring means to the second portion of the surface of the supporting pole. Ricardo discloses the anchoring means are provided with a pair of mutually spaced arms having respective free ends suitably shaped to anchor the anchoring means to the second portion of the surface of the supporting pole (Figs. 4 and 7, where anchoring means 8 are provided with a pair of mutually spaced arms having respective free ends 9 (hook shaped) suitably shaped to anchor the anchoring means 8 to a second portion of a surface of a supporting pole 1). Downer et al. and Ricardo are analogous because they are from the same field of endeavor which include plant support devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downer et al. such that the anchoring means are provided with a pair of mutually spaced arms having respective free ends suitably shaped to anchor the anchoring means to the second portion of the surface of the supporting pole in view of Ricardo. The motivation would have been to additionally secure the anchoring means of the pulling and anchoring element to the supporting pole. This would further prevent the supporting device from accidentally falling off of the supporting pole during inclement weather or while workers perform agricultural tasks.
In regard to claim 15, Downer et al. discloses a method for removably anchoring a supporting device to a supporting pole according to claim 1, comprising the steps of: resting the supporting portion of the wire-holding element on the first portion of the outer surface of the supporting pole (Figs. 2-4, where the wire-holding element 22 has a supporting portion (portion of wire-holding element 22 that engages with the supporting pole 23) which is rested on the first portion of the outer surface of the supporting pole 23); inserting the pair of arms of the anchoring means through the supporting pole so that the engagement and centering means engage and center the wire-holding element on the pulling and anchoring element (Figs. 2-4, where the pair of arms of the anchoring means 67 are inserted at the supporting pole so that the engagement and centering means (portion of 33 that contacts 22) engage and center the wire-holding element 22 on the pulling and anchoring element 33); applying a pulling force to the anchoring means towards the second portion of the outer surface of the supporting pole so that the engagement portion of the pulling and anchoring element goes into abutment on the second portion of the outer surface of the supporting pole (Figs. 2-4, where a pulling force is applied to the anchoring means 67 towards at least the second portion of the outer surface of the supporting pole 23 so that the engagement portion of the pulling and anchoring element 33 at least goes into abutment on the second portion of the outer surface of the supporting pole 23). Downer et al. does not disclose the free ends of the pair of arms anchor on the second portion of the outer surface by elastic deformation of the pair arms. Ricardo discloses the free ends of the pair of arms anchor on the second portion of the outer surface by elastic deformation of the pair of arms (Figs. 4 and 7, where free ends 9 of a pair of arms (of an anchoring means 8) anchor on a second portion of an outer surface (of a supporting pole 1) at least by elastic deformation of the pair of arms (with the free ends 9). Downer et al. and Ricardo are analogous because they are from the same field of endeavor which include plant support devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downer et al. such that the free ends of the pair of arms anchor on the second portion of the outer surface by elastic deformation of the pair arms in view of Ricardo. The motivation would have been to additionally secure the anchoring means of the pulling and anchoring element to the supporting pole. This would further prevent the supporting device from accidentally falling off of the supporting pole during inclement weather or while workers perform agricultural tasks.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Downer et al. (U.S. Pat. 5501035).
In regard to claim 17, Downer et al. discloses a plant for cultivating agricultural vegetation (Fig. 1, where there is a plant 42 that is cultivated) and multiple supporting devices (Column 2, lines 65-67, where multiple supporting devices (support assemblies) are referenced for being used to cultivate grapevines). Downer et al. does not disclose a plurality of supporting devices according to claim 1 mounted on intermediate poles for supporting vegetation containment wires. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of supporting devices according to claim 1, mounted on intermediate poles for supporting vegetation containment wires, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to use the supporting device of Downer et al. on multiple supporting poles across a vineyard to cultivate multiple plants simultaneously. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of plant support devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647